Exhibit 10.1

 

APPENDIX 1

 

Atakam Group Inc.

 

List of assets

 

1.Website (currently forwarded to a new domain bluewaterpetroleum.com).

 

2.Equipped office at 1103 Old Town Ln, Ste 16, Cheyenne, WY 82009.

 

3.Telephone / fax lines with IVR.

 

4.Fully established certified engineering documentation for Thermal Destruction
Plants:

 

a.TDP 2-200. Certificate of conformity from TUV Nord (Germany).

b.TDP 2-800. Certificate of conformity from TUV Nord (Germany).

c.TDP 2-2000. Certificate of conformity from TUV Nord (Germany).

 

5.Strategic partnership agreement with Pyrolysis Technology Group SIA.

 

6.Customer’s reference list of Pyrolysis Technology Group SIA.

 

7.Business Plan for tire recycling plant.

 

8.Eurasia Patent organization (EAPO). Patent #030255. Publications:
(43) 2016.07.29
(86) PCT/RU2015/000422
(87) WO 2017/007361 2017.01.12

 

 

 



 1 

 

 

[image_001.jpg]

 



 2 

 

 

[image_002.jpg]

 



 3 

 

 

[image_003.jpg]

 



 4 

 

 